DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:Claim 2, line 1 “the number” should be amended to –a number–
Claim 2, line 2 “the same as the number” should be amended to –a same as a number–
Claim 11, line 1 “of claim 2” should be amended to –of claim 10–
Claim 13, line 1 “the number” should be amended to –a number–
Claim 13, line 2 “the same as the number” should be amended to –a same as a number–
Claim 11, line 1 “of claim 2” should be amended to –of claim 10–
Claim 12, line 14 “the plurality of releasably attachable legs” should be amended to –the plurality of legs–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a tree stand having a base, stanchions, bolts and legs. However, the prior art of record have failed to teach at least the combination of a tree stand comprising: a base assembly having a bottom, a sidewall, a plurality of stanchions, and a plurality of receivers, wherein the bottom, sidewall and plurality of stanchions define a water reservoir; a plurality of bolts, each bolt arranged and designed to engage a bore in an upper portion of each stanchion; and a plurality of legs, each leg having a connecting end and a distal end, wherein the connecting end of each leg is arranged and designed to be releasably attached to one of the plurality of receivers along with the other recitations as claimed in claims 1 and 12.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631